Exhibit 10.1

 

GRAPHIC [g69111kaimage001.jpg]

 

 

 

 

April 11,2005

 

 

Geoffrey Boyd

Chief Financial Officer

Eschelon Telecom, Inc.

730 Second Avenue South

Suite 900

Minneapolis, MN 55402-2456

 

Dear Mr. Boyd:

 

Your existing service agreement expired on March 31, 2005 and we are extending
the termination language in that agreement for another two (2) years or through
April 30, 2007.

 

In the event that your employment with Eschelon Telecom, Inc. is terminated
without cause anytime before April 30, 2007, the Company will continue your
salary and medical payments for a period of one (1) year beyond termination.
 Additionally, Eschelon will accelerate the vesting of options by one (1) year
in such event.  The obligations imposed on you as an Officer of Eschelon
Telecom, Inc. with respect to confidentiality, non-disclosure, and
non-solicitation shall continue notwithstanding the termination of the
employment relationship between the parties.

 

Accepted and Agreed:

 

 

By:

/s/ Richard A. Smith

By:

/s/ Cliff D. Williams

 

Richard A. Smith

 

Cliff D. Williams

 

  President & Chief Executive Officer

 

Chairman & Founder

 

 

Accepted and Agreed

 

 

By:

/s/ Geoffrey M. Boyd

 

 

 Geoffrey M. Boyd

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------